           Case 1:20-cr-00078-AT Document 199 Filed 03/26/21 Page 1 of 1


                                                                USDC SDNY
UNITED STATES DISTRICT COURT                                    DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                   ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                       DOC #: __________________
                                                                DATE FILED: 3/26/2021

              -against-
                                                                       20 Cr. 78 (AT)
SHALIK JENKINS,
                                                                          ORDER
                              Defendant.
ANALISA TORRES, District Judge:

       The Court has reviewed defense counsel’s letter at ECF No. 197. Accordingly, by March 29,
2021, at 5:00 p.m., the Government shall file a letter indicating by when Defendant Jenkins is
expected to be medically cleared by the MCC and transferred into the custody of the New York State
Department of Corrections and Community Supervision.

       SO ORDERED.

Dated: March 26, 2021
       New York, New York
